DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1- 16 are hereby under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term “ZigBee” and “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating ™ following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 6, 7, 10, 12 and 14 is objected to because of the following informalities: 
Regarding claim 1, 3, 6, 7, 10, 12 and 14, the phrase “event-related potential information” should read “event-related potential”. Delete the word “information”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
A user input recognition device in claim 1
A first communication device and a controller in claim 3
A processor, a second communication unit and a input recognition device in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claim 1, a user input recognition device is any device capable of recognizing input and correcting input recognitions with structure described in the specification (¶[0013]), comprised of a communication unit such as BluetoothTM, Near Field Communication (NFC), Radio Frequency Identification (RFID), Infrared Data Association (IrDA), Ultra-Wideband (UWB), ZigBeeTM, and/or Wi-Fi (¶[0046]), a input recognition device such as a microphone (¶[0052]), a keyboard, a keypad, a button, a switch, a touch pad (¶[0054]), and a processor implemented with at least one of application specific integrated circuit (ASIC), a digital signal processor (DSP), a programmable logic device (PLD), field programmable gate array (FPGAs), a central processing unit (CPU), microcontrollers, and microprocessors (¶[0059]). Regarding a processor that performs specialized function outside of generic receiving, storing, and processing data, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. The specification discloses that the processor recognizes an input error when a P300 potential peak is found around 300 msec after output of the feedback (¶[0015]), and also discloses that the processor corrects the input recognition error by requesting the user to re-input data or identifying an intention of the user through a query (¶[0016]), which is adequate disclosure for what one of ordinary skill in the art would understand. Regarding an input recognition device, it is to be noted that the specification discloses a microphone as a present embodiment of a user recognition device (¶[0052]). A conventional microphone sufficiently performs the function of recognizing the input of the user by sending an electrical signal when an input of a user, in this instant a sound, is received. However, specification discloses that the input recognition device may convert a speech signal into text by using one of known speech recognition technologies (¶[0052]-¶[0053]). Converting speech-to-text is not a generic function of a conventional microphone. Therefore, it is required to provide a structure and linked algorithm of the microphone that is capable of converting speech-to-text if it is to be interpreted as such. However, the specification fails to disclose the corresponding structure of the microphone that is capable of speech-to-text conversion. Additionally, specification intentionally does not disclose the algorithm of speech-to-text conversion. Therefore, if an input recognition device is to be interpreted as a microphone that converts speech-to-text, that input device is devoid of structure capable of performing the function. In other words, for the purposes of examination, an input recognition device may be a conventional microphone that converts a sound to an electrical signal, and a keyboard, a keypad, a button, a switch, a touch pad and its equivalents. 
In claim 3, a controller is a processor that receives data and outputs a processed data. Equivalents are integrated circuit (ASIC), a digital signal processor (DSP), a programmable logic device (PLD), field programmable gate array (FPGAs), a central processing unit (CPU), microcontrollers, and microprocessors (¶[0044]). Regarding a first communication device, refer to the above explanation about the communication unit. 
In claim 6, regarding a processor, a second communication unit, an input recognition device, refer to the above explanation about the processor, second communication unit, and input recognition device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 10 recite the limitation of “a user input recognition device configured to recognize and correct an input recognition error”. The user input recognition device is comprised of a second communication unit, an input recognition device, and a processor (¶[0013]). To satisfy the written description requirement, "full, clear, concise, and exact written description" of the functions and correlating structures performing the said functions of the components of a user input recognition device is required. The specification sufficiently discloses structures of a second communication unit (¶[0046]) configured to receive data as described in the claim interpretation. The specification discloses an algorithm of the processor, configured to recognize and correct an input error, that one of ordinary skills in the art would reasonably understand (¶[0015] &¶[0016]) as described in the claim interpretation. The specification discloses that an input recognition device may be a microphone (¶[0052]), a keyboard, a keypad, a button, a switch, a touch pad (¶[0054]), which sufficiently discloses structures configured to recognize the input of the user. However, the specification additionally discloses an input recognition device may be a microphone that converts speech-to-text (¶[0052) and that the input recognition device of the present embodiment may recognize speech data using a known speech recognition technology (¶[0053). The specification explicitly omits the description of a structure and algorithm capable of converting speech-to-text and capable of using speech recognition technology (¶[0053]). The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (See MPEP 2161.01); simply suggesting to use a known speech recognition technology is vague and raises a question about proof of possession of the invention. It is also not enough that one skilled in the art could write a program on his/her own to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Also, speech recognition technology is an emerging technology in which a person of ordinary skill in the art would not be able to predictably understand the intention of the applicant without a specific disclosure (See MPEP 2163 (II)(A)(3)(i)). Therefore, the disclosure as it is written is lacking in detail to suggest that the applicant had the invention in possession at the time of filing. 
Claim 6 recite the limitation of “an input recognition device configured to recognize the input of the user”. The specification discloses that an input recognition device may be a microphone (¶[0052]), a keyboard, a keypad, a button, a switch, a touch pad (¶[0054]), which sufficiently discloses structures configured to recognize the input of the user. However, the specification additionally discloses an input recognition device may be a microphone that converts speech-to-text (¶[0052) and that the input recognition device of the present embodiment may recognize speech data using a known speech recognition technology (¶[0053). The specification explicitly omits the description of a structure and algorithm capable of converting speech-to-text and capable of using speech recognition technology (¶[0053]). The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (See MPEP 2161.01); simply suggesting to use a known speech recognition technology is vague and raises a question about proof of possession of the invention. It is also not enough that one skilled in the art could write a program on his/her own to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Also, speech recognition technology is an emerging technology in which a person of ordinary skill in the art would not be able to predictably understand the intention of the applicant without a specific disclosure (See MPEP 2163 (II)(A)(3)(i)). The disclosure as it is written is lacking in detail to suggest that the applicant had the invention in possession at the time of filing. 
Claims 2-5, 7-9 & 11-16 has been rejected due to their dependency on the rejected claims. 
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the specification ¶[0052] & ¶[0053] to exclude a microphone with speech-to-text function and an input recognition device that uses speech technology. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a user input recognition device configured to recognize and correct an input recognition error” in claims 1 & 10 and “an input recognition device configured to recognize the input of the user” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claims 1 & 10, the user input recognition device is comprised of a second communication unit, an input recognition device, and a processor (¶[0013]), and therefore corresponding structure of each component of the user input recognition device is required to satisfy distinctly claiming the subject matter. The specification sufficiently discloses structures of a second communication unit (¶[0046]) configured to receive data, as described in the claim interpretation. The specification discloses an algorithm of the processor, configured to recognize and correct an input error, that one of ordinary skills in the art would reasonably understand (¶[0015] &¶[0016]), as described in the claim interpretation. The specification discloses that an input recognition device may be a microphone (¶[0052]), a keyboard, a keypad, a button, a switch, a touch pad (¶[0054]), which sufficiently discloses structures configured to recognize the input of the user. However, the specification discloses that a input recognition device may be a microphone that converts speech-to-text (¶[0052) and that the present embodiment of a input recognition device may recognize speech data using a known speech recognition technology (¶[0053). However, the specification explicitly omits the description of a structure and algorithm capable of converting speech-to-text and capable of using speech recognition technology (¶[0053]). For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). For the purposes of examination, a user input recognition device is interpreted as a device composed of a communication unit as described previously, a processor as described previously, and an input device such a keyboard, a keypad, a button, a switch, a touch pad, a microphone without speech-to-text technology.
Regarding claim 6, the specification discloses that an input recognition device may be a microphone (¶[0052]), a keyboard, a keypad, a button, a switch, a touch pad (¶[0054]), which sufficiently discloses structures configured to recognize the input of the user. However, the specification discloses that a input recognition device may be a microphone that converts speech-to-text (¶[0052) and that the present embodiment of a input recognition device may recognize speech data using a known speech recognition technology (¶[0053). However, the specification explicitly omits the description of a structure and algorithm capable of converting speech-to-text and capable of using speech recognition technology (¶[0053]). For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). For the purposes of examination, a user input recognition device is interpreted as a keyboard, a keypad, a button, a switch, a touch pad, a microphone without speech-to-text technology.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claims 2-5, 7-9 & 11-16 has been rejected due to their dependency on the rejected claims. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 – 9 are directed to a “system” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 10 – 16 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04)
Prong one: Claims 1-16 recite the abstract idea of a mental process, substantially as follows:
Claim 1: “…recognize and correct an input recognition error…” 
Claim 6: “…receive the event-related potential information…recognize the input of the user….output a feedback…recognize and correct an input recognition error…”
Claim 7: “…determines the input recognition error…”
Claim 9: “…by requesting the user to re-input data or identifying an intention of the user through a query.” 
Claim 10: “…detecting event-related potential information…recognizing an input of the user….recognizing an input recognition error…” 
Claim 12: “…wherein the detecting… includes recognizing the input…outputting a feedback…” 
Claim 14: “…wherein the recognizing of the input recognition error includes determining that…” 
Claim 16: “…wherein the correcting…includes correcting the input recognition error by requesting the user to re-input data or identifying an intention of the user through a query.” 
Based on the broadest reasonable interpretation, receiving, recognizing, detecting, requesting, and correcting can be practically performed in the human mind, with the aid of a pen and paper, and for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see the printed, filtered P300 data, he or she would have been able to detect and recognize that the input was received with an error. Then the person can verbally request the user to re-input data and correct the input recognition. The claims are therefore directed to judicial exception, and the claims are ineligible at prong one.
Prong two: Claims 1 - 16 do not include additional elements that integrate the mental process into a practical application. The use of EEG device in claims 1, 3, 6, 10, 12, & 13 is an insignificant extra pre-solution activity to the judicial exception because EEG data must be gathered and received in order to perform the mental process steps and is a necessary precursor for all uses of the recited exception. The use of processor in claims 6, 7, & 9 is merely applying the above-mentioned mental process on a computer. Therefore, the judicial exception is not integrated to a practical application. The abstract idea is not applied, relied on, or used in a meaningful way. The claims are ineligible at prong two.
Step 2B of the subject matter eligibility test (see MPEP 2106.05)
Claim 1 recites the additional elements of using EEG sensors. Claim 4 recites additional element of using an ultra-thin film of 1 micrometer or less. Claim 5 recites additional element of using noise filter implemented with a Driven Right Leg Circuit including two OP-AMPs and resistors. These additional elements are well-understood, routine and conventional for the following reasons:
EEG sensors: publication N. Verma, et. al, "A Micro-Power EEG Acquisition SoC W/ Integrated Feature Extraction Processor for a Chronic Seizure Detection System," in IEEE Journal of Solid-State Circuits, vol. 45, no. 4, pp. 804-816, April 2010, doi: 10.1109/JSSC.2010.2042245. (Year: 2010) with publication date of 03/22/2010 has been viewed 9,369 times according to Google Scholar as of date 9/14/2022.
Ultra-thin film of 1 micrometer or less: publication "Graphene Electronic Tattoo Sensors ", ACS Nano, vol. 11 number 8, year, pages 7634–7641, Ameri et. al with published date of 11/08/2017, has been viewed 13,463 times according to Google Scholar as of date 9/14/2022.
DRLC: publication B. B. Winter and J. G. Webster, "Driven-right-leg circuit design," in IEEE Transactions on Biomedical Engineering, vol. BME-30, no. 1, pp. 62-66, Jan. 1983, doi: 10.1109/TBME.1983.325168. (Year: 1983) with publication date of 01/1983, as been viewed 7,970 times according to Google Scholar as of date 9/14/2022.
The additional elements also do not apply the judicial exception to a practical application. Despite the attempt in the specification ¶[0003] to suggest practical uses of the invention, the overall additional elements do not necessarily integrate the judicial exception to the practical use. Also, none of the claims recite a practical application of the invention, and merely gathering data does not amount to significantly more than the judicial exception. Therefore, claims 1-16 are ineligible at step 2B. 
Dependent Claims
The dependent claims 2-5, 8, 11 & 15 merely further define the abstract idea of the parent claims and are therefore directed to an abstract idea without amounting to significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170156674 A1 (Hochman; Eldad Izhak), hereto referred as Hochman in view of US 20200337653 A1 (Alcaide et. al), hereto referred as Alcaide.
As to claims 1 & 10-11, Hochman teaches a interface system comprising: an electroencephalogram (EEG) detection device (Hochman, ¶[0022], the human-machine interacting device configured to obtain command related data) configured to detect EEG of a user (Hochman, ¶[0021], the command related data includes EEG). Hochman teaches a user input recognition device (Hochman, Figure. 1, 103) configured to recognize and correct an input recognition error (Hochman, ¶[0085], “Interaction-error detection unit 103 is configured to use command related data to determine whether a given interacting-command is an erroneous-command or not”) by analyzing the potential information when an input of the user is recognized (Hochman, ¶[0098], “Command related data further includes additional parameters which can be measured directly in the brain and are similarly affected as a result of an erroneous-command, including for example: EEG”).
Hochman is silent on the EEG signal comprising event-related potential (ERP). Alcaide teaches an analogous art in the same field of endeavor of computer interface that tracks brain activity (Alcaide, abstract, “a brain-computer interface that tracks brain activity.”). Alcaide teaches a user interface system comprising an EEG device that detects ERP for high speed human-machine interaction (Alcaide, ¶[0045], “The neural recording headset”; ¶[0046], event related potentials). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hochman in view of Alcaide because analyzing ERP in EEG signal would allow detection of user’s intent by identifying brain’s reaction to unordinary event, which can arise from unexpected, or erroneous, feedback output. Integrating Alcaide’s teaching with Hochman’s would allow faster, intuitive error detection, as recognized by Alcaide (Alcaide, ¶[0048], “The neural activity recorded and analyzed to decode user intentions can be any form of a control signal indicating the user's intent. One example of a control signal can be an Event Related Potential (e.g., a P300 signal).”). 
As to claim 2, Hochman-Alcaide teaches the detected potential is a potential change occurring in a brain of the user with respect to a feedback output from the user input recognition device (Hochman, ¶[0098], “Command related data further includes…result of an erroneous-command, including…error-related negativity (ERN).”). 
As to claim 6, Hochman-Alcaide further teaches a user interface system wherein the user input recognition device includes a second communication unit configured to receive the event- related potential information transmitted from the EEG detection device through wireless communication (Hochman, ¶[0066], “Functional elements illustrated in FIGS. 1, 2a, 2b and 3 described below are operatively connected [by]…wireless connections”; Alcaide, ¶[0046], event related potentials). Hochman-Alcaide also teaches input recognition device configured to recognize the input of the user (Hochman, ¶[0081], “Human-machine interaction device 101 may enable direct interaction…[such as] voice command”). Hochman-Alcaide also teaches a processor configured to output a feedback according to a recognition result of the input of the user of the input recognition device and recognize and correct an input recognition error based on the event-related potential information (Hochman, ¶[0035], processor; ¶[0142], “if the difference between the measured commands related data values and the command related reference data values complies with the predefined criterion, the interacting-command and/or interacting-action is determined as an interaction-error (block 409). As explained above, responsive to detection of an interaction-error, preventative actions can be executed (block 411); Alcaide, ¶[0046], event related potentials). 
As to claims 7 & 14, Hochman-Alcaide further teaches a processor determines an input recognition error when event-related potential information is found (Hochman, ¶[0035], processor, ¶[[0025], “wherein command related reference data comprises [of]…explicitly indicated as being related to an interaction-error”; Alcaide, ¶[0092], “…responses evoked by stimuli known to evoke specific signature responses (e.g., P300 responses) can be used to compare responses from unknown or new stimuli). Hochman-Alcaide suggests, but does not currently as modified explicitly teach determining a recognition error when a P300 potential component is found. Alcaide explicitly teaches wherein event-related potential corresponds to a P300 potential (Alcaide, ¶[0048], “The neural activity recorded and analyzed to decode user intentions can be any form of a control signal indicating the user's intent. One example of a control signal can be an Event Related Potential (e.g., a P300 signal).”), as described in claim 1 above. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hochman in view of Alcaide because P300 potential is a known type of event-related potentials that one of ordinary skills in the art would have been able to predictably modify Hochman’s teaching to arrive at the claimed invention. 
As to claims 9 & 16, Hochman-Alcaide further teaches the processor corrects the input recognition error by requesting the user to re-input data or identifying an intention of the user through a query (Hochman, ¶[[0136], “requesting the user for confirmation”).
Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hochman-Alcaide as applied to claims 7 & 14 above, and further evidenced by “Independent coding of reward magnitude and valence in the human brain”. Journal of Neuroscience, 24(28), 6258–6264. by Yeung, N. (2004), hereto referred as Yeung.
Claims 7 & 14 are taught as described above.
As to claims 8 & 15, Hochman-Alcaide further teaches P300 potential, and suggests, but does not explicitly teach, P300 potential is 300msec after output of the feedback because P300 potential characteristically appears at about 300msec after the onset of simulation. Yeung teaches P300 potential component is a peak appearing around 300msec after stimulus onset. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teachings of Hochman-Alcaide to include teachings of Yeung peak at 300msec, which indicates P300 potential, as recognized by Yeung (Yeung, ¶[ERP results], “ERP waveforms elicited by feedback stimuli were characterized by a large P300, on which was superimposed a feedback negativity peaking ~300 msec after feedback presentation.”)
Claims 3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hochman-Alcaide as applied to claims 1 & 10 above, and further in view of US 20180117331 A1 (Kuzniecky et. al), hereto referred as Kuzniecky.
Claims 1 & 10 are taught as described above.
As to claims 3 & 12-13, Hochman-Alcaide further teaches an EEG detection device (Hochman, ¶[0098], “EEG is the recording of electrical activity along the scalp”; Hochman, ¶[0022], the human-machine interacting device configured to obtain command related data; Alcaide, ¶[0045], “The neural recording headset”); however, as currently modified does not explicitly teach an electrode, although it is suggested because EEG detection devices commonly use electrodes to detect neural potentials. Alcaide explicitly teaches an EEG detection device that includes an electrode attached to a scalp of the user to receive an EEG signal (Alcaide, ¶[0047], “The neural recording headset 104 can include a set of electrodes having sensors that acquire electroencephalography signals from different brain areas”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hochman in view of Alcaide because using electrodes is a known technique to a known device (EEG detection device or neural recording headset) that yields a predictable result of being able to measure EEG. 
Hochman-Alcaide also teaches a controller configured to extract the event-related potential information from the EEG signal (Hochman, claim 61, “controlled machine… interacting with a human-machine interacting device, for controlling the machine for performing a desired machine operation”; Alcaide, ¶[0046], event related potentials), and a first communication device configured to transmit the event-related potential information to the user input recognition device using wireless communication according to an instruction of the controller (Hochman, ¶[0066], “Functional elements illustrated in FIGS. 1… described below are operatively connected together…[with] wireless connections”; Fig. 1, 101 & 103; claim 61, control machine).
Hochman-Alcaide is silent on a first and second amplifier, and a noise filter. Kuzniecky teaches an analogous art of similar endeavor to detect brain electrical activity (Kuzniekcy, abstract, “…facilitate the detection of brain electrical activity”). Kuzniecky teaches a first amplifier configured to primarily amplify the EEG signal (Kuzniecky, ¶[0051], digital differential amplifer), a noise filter configured to remove noise from the EEG signal primarily amplified by the first amplifier (Kuzniecky, ¶[0051], driven right leg circuit), and a second amplifier configured to secondly amplify the EEG signal from which the noise has been removed (Kuzniecky, ¶[0051], “amplified data may then be subsequently filtered by the digital differential amplifier”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hochman-Alcaide in view of Kuzniecky to amplify the data before signal processing to make it suitable for intended use, and to amplify the data after signal processing to further improve noise filtering, as recognized by Kuzniecky (Kuzniecky, ¶[0043], “arrangement of amplifiers and filter to enhance or modify the brain activity data for analysis and detection of specific information”). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hochman-Alcaide-Kuzniekcy as applied to claim 3 above, and further in view of "Graphene Electronic Tattoo Sensors ", ACS Nano, vol. 11 number 8, year, pages 7634–7641, Ameri et. al, hereto referred as Ameri.
Claim 3 is taught as described above.
As to claim 4, Hochman-Alcaide-Kuzniekcy teaches detection of EEG but is silent on electrode made of ultra-thin film of 1micrometer or less. Ameri teaches an analogous art of the same field of endeavor as EEG detection device. Ameri teaches electrode made of less than 1 micrometer (Ameri, abstract, “…graphene electronic tattoo (GET)…has a total thickness of 463 ± 30 nm…[and] has been successfully applied to measure…EEG”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hochman-Alcaide-Kuzniekcy in view of Ameri to use the ultra-thin electrode for measuring EEG to improve the duration of low-profile EEG detection as recognized by Ameri (Ameri, ¶3, “coupl[ing] with human skin for long-term, high-fidelity biometric sensing”).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hochman-Alcaide-Kuzniekcy-Ameri as applied to claim 4 above, and further in view of "Driven-right-leg circuit design," in IEEE Transactions on Biomedical Engineering, vol. BME-30, no. 1, pp. 62-66, Jan. 1983, doi: 10.1109/TBME.1983.325168. (Year: 1983) B. B. Winter and J. G. Webster, hereto referred as Winter.
Claim 4 is taught as described above.
As to claim 5, Hochman-Alcaide-Kuzniecky-Ameri further teaches a noise filter implemented with a Driven Right Leg Circuit (DRLC) (Kuzniecky, ¶[0051], driven right leg circuit). Hochman-Alcaide-Kuzniecky-Ameri is silent on two OP-AMPS and resistors. Winter teaches an analogous art in the same field of endeavor that involves measuring biopotential. Winter teaches DRLC comprising two OP-AMPs and a resistor (Winter, Fig.2, “A1, A2, & Rf”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two OP-AMPS and resistors to build a filter, as that is an obvious method of building a filter with predictable outcome and reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170188933 A1 (Huggins et. al), hereafter Huggins, teaches a brain-computer interface wherein the user’s intent is detected by detecting a P300 potential (Huggins, ¶[0065]). Huggins’ art is pertinent because it is directed to detecting user’s intent by utilizing the P300 potential, which similar to applicant’s invention that utilizes P300 potential to detect recognition error. US 20200142481 A1 (Lee et. al), hereafter Lee, teaches recognizing user’s speech by measuring brainwave associated with a word intended by a user (Lee, abstract). Lee teaches an error-correcting step of speech recognition by detecting error-triggering potential, outputting a possible correction, and correcting errors though user feedback (Lee, ¶[0037]), which is similar to the applicant’s invention directed to recognizing and correcting input recognition error. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON M SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELINA SOHYUN AHN/               Examiner, Art Unit 4176      

/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791